DETAILED ACTION
The communication dated 8/5/2022 has been entered and fully considered.
Claims 4 and 16 were canceled. Claim 1 was amended. Claim 22 was added. Claims 1-3, 5-15, and 17-22 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 7, filed 8/5/2022, with respect to claims 1-3, 7-9, 12-15, 17-18, and 21 have been fully considered and are persuasive.  The 35 U.S.C. § 102 rejections of claims 1-3, 7-9, 12-15, 17-18, and 21 have been withdrawn.
Applicant’s arguments, see page 7, filed 8/5/2022, with respect to claims 4-6, 10-11, and 19-20 have been fully considered and are persuasive.  The dependency objections of claims 4-6, 10-11, and 19-20 have been withdrawn.

Allowable Subject Matter
Claims 1-3, 5-15, and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, Ugel EP 2662014 A1, the closest prior art, differs from the instant claims in failing to teach determining control data at least partially based on the at least one set of evaluation data, wherein the control data causes a dosing device to perform a dosing of cleaning and/or care agent defined according to the control data. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Ugel as claimed.
Claims 2-3, 5-15, and 17-21 are allowed as they are dependent upon allowed claim 1.
As for claim 22, Ugel EP 2662014 A1, the closest prior art, differs from the instant claims in failing to teach the at least one acceleration sensor is placed in a predefined orientation in the treatment chamber of the dishwasher and is configured to measure acceleration in each of at least 2 degrees of freedom. Furthermore, Examiner agrees that it would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Ugel as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711